                       UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF WISCONSIN
                            MILWAUKEE DIVISION
______________________________________________________________________________

Julie Hoaglan,
                                                           Case No.: 18-cv-01561-LA
                 Plaintiff,

v.

SL Greenfield, LLC,

                 Defendant.



                              JOINT RULE 26(f) CONFERNCE REPORT


       Scott S. Luzi and David M. Potteiger of Walcheske & Luzi, LLC, counsel for Plaintiff Julie

Hoaglan, and Mark Berhow, Elizabeth A. Odian, and Alexander M. Baggio of Hinshaw &

Culbertson LLC, counsel for Defendant SL Greenfield, LLC, having conferred pursuant to Fed. R.

Civ. P. 26(f) and submit the following joint report pursuant to the Court’s Notice dated January 23,

2019 and in anticipation of the Court’s Rule 16(b) Scheduling Conference set for March 5, 2019, at

1:30 p.m. Attorney David M. Potteiger can be reached at telephone number (262) 780-1953 and

Attorney Alexander M. Baggio can be reached at telephone number (612) 334-2631.

1.     Nature of the Case

       This is a single-plaintiff action brought pursuant to the Fair Labor Standards Act of 1938,

as amended, (“FLSA”), and Wisconsin’s Wage Payment and Collection Laws, Wis. Stat. §

109.01 et seq., Wis. Stat. § 104.01 et seq., Wis. Stat. § 103.001 et seq., and Wis. Admin. Code §

DWD 272.001 et seq. (“WWPCL”) by Plaintiff Julie Hoaglan against Defendant SL Greenfield,

LLC. Plaintiff alleges that during her employment at Defendant, Defendant failed to compensate




                                                                                    303248726v1 1014988
          Case 2:18-cv-01561-LA Filed 02/15/19 Page 1 of 5 Document 19
her for all hours she worked per workweek including workweeks during which she worked in

excess of forty (40) hours.

       Defendant’s Answer has been filed with the Court. Defendant denies Plaintiff’s

allegations and asserts various affirmative defenses, including that Plaintiff is not owed any

additional overtime compensation, that Defendant acted in good faith, and that Defendant’s

actions were not a willful violation of any federal or state wage and hour laws.

2.     Settlement Discussions

       The parties have not substantively discussed settlement to date. Defendant has requested

a settlement demand from Plaintiff but has not received one to date.

3.     Jurisdiction

       The parties agree that the Court has federal question subject-matter jurisdiction over

Plaintiff’s FLSA claims pursuant to 28 U.S.C. § 1331, and supplemental subject-matter

jurisdiction over Plaintiff’s WWPCL claims.

4.     Amending Pleadings

       At this time, the parties do not anticipate amending the pleadings or joining other parties

in this matter. Regardless, any such amendments must be filed by March 26, 2019.

5.     Discovery Plan and Schedule

       The parties submit the following proposed discovery plan and schedule in accordance

with Fed. R. Civ. P. Rule 26(f)(3)(A) – (F):

       A.      Rule 26(a) Initial Disclosures. The parties agree to exchange initial disclosures

on or before March 19, 2019. The parties do not otherwise seek any changes in the timing, form,

or requirement for disclosures under Rule 26(a).

       B.      Conditional Certification: Not Applicable.



                                                 2
                                                                                   303248726v1 1014988
            Case 2:18-cv-01561-LA Filed 02/15/19 Page 2 of 5 Document 19
       C.      Certification and De-Certification: Not Applicable.

       D.      Dispositive Motions.

              i.   Plaintiffs’ Proposal: The parties’ deadline for filing dispositive motions shall

                   be August 27, 2019, in compliance with Fed. R. Civ. P. 56, Civil L.R. 7 and

                   Civil L.R. 56

             ii.   Defendant’s Proposal: The parties’ deadline for filing dispositive motions

                   shall be August 27, 2019, in compliance with Fed. R. Civ. P. 56, Civil L.R. 7,

                   and Civil L.R. 56.

       E. Subjects and Completion of Discovery:

              i.   Subjects on which discovery may be needed. The parties agree that the

subjects of discovery may include: Plaintiff’s job duties and responsibilities, reporting structure,

work schedule, payroll records, punch-in and punch-out data, timesheets, dates of employment,

rates of pay, hours worked, work performed, compensation received, and any complaints or

communications regarding the aforementioned; Defendant’s employment and compensation

practices and policies; Defendant’s compensation for Plaintiff; and Defendant’s timekeeping

system(s), compensations method(s), and payroll process(es); the nature and extent of Plaintiff’s

damages, including unpaid overtime compensation and liquidated damages; and any facts related

to or issues that may arise concerning liability, defenses, and damages. Discovery will include

written discovery (Interrogatories, Requests for Production of Documents, and Requests for

Admissions) and depositions of the parties and witnesses.

       F.      Disclosure of Discovery of ESI. At this time, the parties do not anticipate any

special issues related to the disclosure or discovery of electronic information, but will promptly

address any issues that do arise during the course of discovery. The parties agree that they will



                                                 3
                                                                                    303248726v1 1014988
            Case 2:18-cv-01561-LA Filed 02/15/19 Page 3 of 5 Document 19
produce either a hard-copy version of any formerly or currently electronically stored information

(ESI) in a form adequate and reasonable to satisfy each party’s discovery requests herein for ESI,

or in lieu of a hard copy, ESI on a CD-ROM, memory stick, flash drive, FTP site, or other

similar medium. To the extent that either party makes discovery requests that either specifically

seek ESI, or which necessarily involve a substantial amount of ESI retrieval and review, the

parties agree to discuss sharing any ESI-related costs and/or methods of reducing ESI-related

costs.

         G.      Procedures Regarding Claims of Privilege and Work Product Protection. At

this time, the parties do not anticipate any special issues related to the disclosure or discovery of

privileged or work product information. The parties agree that any documents in any format that

contain privileged information or legal work product (and all copies) shall be immediately

returned to the producing party if the documents appear on their face to have been inadvertently

produced or if there is notice of the inadvertent production within seven (7) days after the

producing party discovers that the inadvertent production occurred. The parties agree that the

recipient of such inadvertently produced information will not use the information, in any way, in

the prosecution of the recipient’s case. Further, the parties agree that the recipient may not assert

that the producing party waived privilege or work product protection based upon the inadvertent

production; however, the recipient may challenge the assertion of the privilege and seek a court

order denying such privilege.

         H.      Limitations on Discovery.     The parties do not propose any changes to the

limitations on discovery which are set forth by the Federal Rules or by the Local rules at this

time but may seek some relief as to this issue depending upon the Court’s rulings on conditional

or class certification.



                                                 4
                                                                                     303248726v1 1014988
              Case 2:18-cv-01561-LA Filed 02/15/19 Page 4 of 5 Document 19
       I.        Any other orders that should be entered under Rule 26(c) or Under Rule

16(b) and (c).

              i.    Plaintiff has requested a jury trial. Plaintiff believes that a trial will last

                    approximately one week.

             ii.    Defendant has not requested a jury trial. Defendant believes a trial will last

                    approximately one week.



Dated this 15 day of February, 2019.

/s/ David M. Potteiger                               /s/ Alexander M. Baggio
James A. Walcheske, State Bar No. 1065635            Alexander M. Baggio
Scott S. Luzi, State Bar No. 1067405                 MN State Bar No. 0389912
David M. Potteiger, State Bar No. 1067009            Mark T. Berhow
Matthew J. Tobin, State Bar No. 1097545              MN State Bar No. 031450X
Attorneys for Plaintiff Julie Hoaglan                Attorneys for Defendant SL Greenfield, LLC
WALCHESKE & LUZI, LLC                                HINSHAW & CULBERTSON LLP
15850 W. Bluemound Road, Suite 304                   333 South Seventh Street
Brookfield, Wisconsin 53005                          Suite 2000
Telephone: (262) 780-1953                            Minneapolis, MN 55402
Email: jwalcheske@walcheskeluzi.com                  Phone No. 612-333-3434
Email: sluzi@walcheskeluzi.com                       Fax No. 612-334-8888
Email: dpotteiger@walcheskeluzi.com                  E-mail: abaggio@hinshawlaw.com
Email: mtobin@walcheskeluzi.com                      Email: mberhow@hinshawlaw.com

                                                     Elizabeth A. Odian
                                                     State Bar No. 1084776
                                                     Attorneys for Defendant SL Greenfield, LLC
                                                     HINSHAW & CULBERTSON LLP
                                                     100 E. Wisconsin Avenue
                                                     Suite 2600
                                                     Milwaukee, WI 53202
                                                     Phone No. 414-276-6464
                                                     Fax No. 414-276-9220
                                                     E-mail: eodian@hinshawlaw.com




                                                 5
                                                                                   303248726v1 1014988
            Case 2:18-cv-01561-LA Filed 02/15/19 Page 5 of 5 Document 19
